Title: General Orders, 28 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh saturday Decr 28th 1782
                            Parole Quebec,
                            Countersigns Rutland, Stockbridge.
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Putnam Major Oliver
                            
                            
                                For duty tomorrow
                                
                                the 4th Massachusetts regiment.
                            
                        
                        The Superintendent of Finance and the Secretary at war having taken into consideration, the difficulties
                            which have arisen in the modes of Issuing Provisions under the Contracts and also the intricases which have taken place in
                            the stating and setling of accounts by reason whereof the Army have been in some instances injured; and if timely remedy
                            be not provided, frauds might be committed. for the prevention whereof in future, they have determined on the following
                            Plan.
                        
                            Officers
                        
                        The Superintendent will put into the hands of the Paymaster Genl the full amount of the Subsistance money
                            allowed by Congress of which a List is annexed, either in money or notes, payable at a month from the time of delivery,
                            and the Paymaster shall cause to be paid to every officer, the amount of his subsistance money at the commencement of
                            every month in advance for that month, so that the officer may be furnished with the means of supplying himself according
                            to his rank—the Contractors shall receive those Notes as Cash, and shall furnish the Articles of the nation at the prices
                            stipulated in their Contracts respectively to the officer for such Notes, or money, subject nevertheless to the conditions
                            which may be expressed in their Contracts, of consequence no rations will be drawn by the officers.
                        Non-commissioned & Privates
                        To obviate any difficulties which may arise on this subject it is to be considered as a general rule that the
                            Contractors issue Provisions on Returns in the form for that purpose annexed marked No. 4A, provided they be seigned by a
                            Commissioned officer, who after his name shall specify his rank and the regiment or corps to which he belongs, and if
                            under the rank of a Feild officer the Company also: and provided that the regiment or Corps and the several dates be
                            inserted in the proper blanks left for that purpose, that the names of the companies, the number of days drawn for, and
                            the number of rations drawn by each company be also inserted in the proper Columns; and that the whole number of rations
                            drawn be written at length in the order for Provisions at the bottom of the return, on which return shall be a receipt by
                            the person receiving them, specifying the place and time of the issue, the Contract under which it was made, and the
                            number of rations delivered, which last shall be written at full length.
                        But for the greater order regularity and simplicity in conducting the business, Provision returns of the
                            whole regiment or corps are to be made out together wherever circumstances will permit, and countersigned by the
                            Commanding officer of such corps, the above regulation for Issuing on the Order of every commissioned officer being made
                            to provide for the contingencies of service and from a conviction that no officer will draw provisions improperly—But for
                            the better prevention of those frauds which a variety of signatures might give occasion for, If any of the Issuers of
                            Provision or others should be tempted to commit them; the Contractors must make out, from these returns, a Monthly
                            Abstract of the Issues, in the form annexed marked No. 4B, this abstract is to exhibit to the Commanding officer of the
                            regiment or corps, who is to compare it with the returns and receipts and if supported by them to sign the Certificate
                            (any over issues notwithstanding, and retain the several vouchers), but it be his duty to examine
                            whether more provisions have been drawn for than are allowed, and if so to call the delinquents to account in such manner
                            as by General orders shall be from time to time provided; and in order that the most clear and certain rules may be
                            established, it is further provided that, on every fifteen men actually in a regiment or corps, there shall be allowed a
                            draught for sixteen rations, so as to supply the women of the regiment or corps, that is to say the rations drawn may
                            exceed the number of Noncommissioned & privates one fifteenth. The Commanding officer of the regiment, will
                            apportion this excess as circumstances shall require.
                        It is further to be observed that the men in Hospital are to be provided there, that the Servants not bearing
                            arms are to be provided by their Masters, to whom an adequate allowance of subsistance money is made for that purpose, and
                            that men employed in the civil departments, are to be drawn for in those departments. for these
                            therefore, as well as for the absent on furlough, no rations are to be drawn in the manner prescribed for Noncommissioned
                            & Privates. When a Detachment from any regiment or corps is marched beyond the limits of the Contract, in which
                            the commanding officer is stationed, the officer of the Detachment is to certify to him the number of days drawn for and
                            under what Contracts, so that the monthly Abstract may be checked by such certificates a copy whereof, seigned by the
                            Commanding officer of the corps is to be transmitted to the war office, to check the accounts of the Contractors against
                            such Detachment, Officers commanding regiments, will observe that the care of public property is by this regulation
                            confidentially committed to them, and they will undoubtedly justify this confidence by their vigilence and attention.
                        Civil Departments
                        The rations to be drawn for in the Quartermasters Commissary of Military stores, and Hospital Departments
                            shall be according to the form annexed No. 5A, the several blanks are to be filled up as is already mentioned under the
                            title of Noncommissioned and privates; and further the name of the Departmt, the particular denomination of persons
                            employed in it, and the number of such persons are to be inserted in the proper places as well as the number of days and
                            rations; and also the regiments and companies to which any soldiers belong who may be employed in such department The
                            Returns for the Quarter Masters Department are to be seigned by the Quarter or Deputy Quarter Master General, Waggon master
                            or his Deputy—Commissary or Deputy Commissary of forage, Director or Deputy Director of a Company of Artificers—those for
                            the Commissary of Military stores department are to be seigned by the principal officer at that post or place—and those
                            for the hospital Department by the principal Medical officer at the port or place, and every person seigning a return is
                            to add his rank station or employment.
                        From these returns respectively and the receipts thereon, the Contractors are to make out a monthly abstract
                            for each Departmt in the annexed form No. 5B, in which is to be inserted the number of soldiers employed, and the
                            regiments to which they belong, but not the companies, These abstracts are to be compared, examined and certifyed by the
                            principal of the respective departments, within the limits of the Contract, whose duty it will be to retain the Vouchers
                            and compare them with the state of his department; and if any frauds have been committed, to detect and report them.
                        Sick and Convalescents
                        Provisions and stores for the sick and Convalescents are to be drawn on returns of which duplicates shall be
                            seigned by the principal Medical officer of the hospital at which they shall be—of which returns the Contractors shall
                            reserve the original to support his accounts, and shall transmit the duplicate to the director of the hospitals. These
                            returns shall be in the annexed form No. 6, in which shall be inserted the place at which the hospital is kept, the
                            Contract under which the draught is made, and the dates within the blanks left for that purpose: within the proper columns
                            shall be inserted the rank of the persons, the Company and regiment to which they belong, the number of days drawn for,
                            the number of sick and the number of Convalescents and, in the Collumns for that purpose designated shall be inserted, the
                            quantities of the several articles of Provisions and stores drawn for, and on each of these returns shall be given a
                            receipt by the steward of the hospital, for all the articles actually drawn, containing the quantities of each in words at
                            full length.
                        Prisoners
                        Full rations for Prisoners are to consist of the following articles of the Soldiers rations—Bread, Beef or
                            Pork, soap, salt and vinegar these are to be drawn on returns in the annexed form No. 7.—in the first Collumn is to be
                            inserted the rank, in the second the number of persons in the third the proportion of the ration (whether the whole or
                            only a fractional part) in the fourth the number of days and in the fifth the number of full rations—these are to be
                            seigned by the intendent of Prisoners, and by some Commissioned officer in the British service and counterseigned by the
                            Commanding officer at the post—The receipt indorsed on the return is to contain the quantities of the Articles actually
                            issued in words at full length—When prisoners shall be at places where there is no intendent, the American officer who
                            has the care of them shall countersign the return which shall be seigned by some British Commissioned officer; and when no
                            British officer is present, the American officer shall certify that there is not, and the Return shall be seigned by some
                            other of the prisoners.
                        Contractors
                        The Contractors shall issue Provisions & Stores in the manner herein before mentioned, but they are
                            not to expect any allowances for issues on informal or defective returns or receipts—these accounts shall be made out as
                            follows from the abstracts in the form annexed No. 4B, and No. 5B, shall be made out the account of rations in the annexed
                            form No. 1 which shall contain in the first Collumn the names of the regiments or corps and of the Departments, in the
                            second the number with which they shall have indorsed the abstracts by which the account is supported and in the third
                            Collumn the number of rations vouched by the particular abstract referred to; from the returns, in the form annexed No. 6,
                            shall be made out the account of Provisions and Stores issued to the sick and Convalescents in the annexed form No. 2 in
                            the first Column of which shall be inserted the name of the Hospital for which the issues were made, in the second the
                            number indorsed by them on the returns by which the account is supported, and in the succeeding Column the several
                            articles vouched by the particular returns referred to, from the returns, in the form annexed No. 7 shall be made out the
                            account of Provisions issued to Prisoners of war in the annexed form No. 3 in the first column of which shall be inserted
                            the name of the place at which the issues were made, in the second the number indorsed by them on the returns, and in the
                            succeeding columns, the several articles vouched by the receipts on the particular Returns referred to—From the three
                            subordinate accounts last mentioned made out in the forms annexed No 1. 2. & 3 shall be made out the general
                            account in the form annexed for that purpose, which general and subordinate accounts, with the several vouchers to support
                            them shall be exhibited in an orderly and regular manner to the Treasury for settlement. The Contractors are on no account
                            to issue any due bills—they are to provide the articles contracted for and where that shall not be in their power, the
                            deficient articles, if not otherwise provided at the expence of the Contractors, shall be paid for in money at the
                            Contract price.
                        
                            here follows a series of charts
                        
                    